NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 07/05/2022 has been entered. Claims 1 and 4-16 are pending in this application. Applicant’s amendments to the claims have overcome the claim objections previously set forth in the Final Office Action mailed 05/10/2022.

Reasons for Allowance
Claims 1 and 4-16 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a flush-mounted box for installation of a light fitting comprising a metal housing that includes a plurality of side walls, wherein at least one side wall of the plurality of side walls defines an opening for mounting at least one of a junction box and a cable entry; a bottom wall mountable to the plurality of side walls and defining at least one cutout configured to receive the light fitting; and a top wall mounted to the plurality of side walls opposite the bottom wall; a longitudinally-extending rail pivotably attachable to the top wall within the metal housing, wherein one end of the rail is positionable above the at least one cutout and the rail is rotatable in a plane parallel to the bottom wall; a locking mechanism included on a side wall of the plurality of side walls and operable to detachably fix the rail against the side wall; and a mounting bracket configured for sliding attachment with the rail and slidable along a longitudinal direction of the rail as specifically called for the claimed combination.
The closet prior art, STATHES (US 2015/0300612), does not include the combination of all the claimed limitations above, specifically a bottom wall defining at least one cutout configured to receive the light fitting, a top wall mounted to the plurality of side walls opposite the bottom wall, a longitudinally-extending rail pivotably attachable to the top wall within the metal housing, one end of the rail is positionable above the at least one cutout and the rail is rotatable in a plane parallel to the bottom wall, a locking mechanism included on a side wall of the plurality of side walls and operable to detachably fix the rail against the side wall, and a mounting bracket configured for sliding attachment with the rail and slidable along a longitudinal direction of the rail as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the STATHES reference in the manner required by the claims. 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 12, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a kit for forming a flush-mounted box for installation of a light fitting, the kit comprising a first flat metal plate for forming a bottom wall; a second flat metal plate for forming side walls; and a top wall, wherein the first flat metal plate defines at least one cutout configured to receive the light fitting, and wherein the second flat metal plate defines an opening in one of the side walls for fixing at least one of a junction box and a cable entry; a longitudinally-extending rail pivotably attachable to an underside of the top wall; and a mounting bracket slidably receiveable within the rail and slidable along a longitudinal direction of the rail, wherein the second plate comprises a fixing point configured for fixing one end of the rail above the at least one cutout in the bottom wall as specifically called for the claimed combination.
The closet prior art, STATHES (US 2015/0300612), does not include the combination of all the claimed limitations above, specifically a first flat metal plate for forming a bottom wall, a second flat metal plate for forming side walls, a top wall, the first flat metal plate defines at least one cutout configured to receive the light fitting, a longitudinally-extending rail pivotably attachable to an underside of the top wall, a mounting bracket slidably receiveable within the rail and slidable along a longitudinal direction of the rail, and the second plate includes a fixing point configured for fixing one end of the rail above the at least one cutout in the bottom wall as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the STATHES reference in the manner required by the claims.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 15, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a use of a kit for forming a flush-mounted box for installation of a light fitting, the flush mounted box comprising a first flat metal plate for forming a bottom wall; a second flat metal plate for forming side walls; and a top wall, wherein the first flat metal plate defines at least one cutout configured to receive the light fitting, and wherein the second flat metal plate defines an opening in one of the side walls for fixing at least one of a junction box and a cable entry; a longitudinally-extending rail pivotably attachable to an underside of the top wall; and a mounting bracket slidably receiveable within the rail and slidable along a longitudinal direction of the rail, wherein the second plate comprises a fixing point configured for fixing one end of the rail above the at least one cutout in the bottom wall as specifically called for the claimed combination.
The closet prior art, STATHES (US 2015/0300612), does not include the combination of all the claimed limitations above, specifically a first flat metal plate for forming a bottom wall, a second flat metal plate for forming side walls, a top wall, the first flat metal plate defines at least one cutout configured to receive the light fitting, a longitudinally-extending rail pivotably attachable to an underside of the top wall; and a mounting bracket slidably receiveable within the rail and slidable along a longitudinal direction of the rail, and the second plate includes a fixing point configured for fixing one end of the rail above the at least one cutout in the bottom wall as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the STATHES reference in the manner required by the claims. 
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. E./
Examiner, Art Unit 2875

/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875